As Filed with the Securities and Exchange Commission on April 11, 2011 Registration No.333-170683 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Citicorp Mortgage Securities, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3408717 (IRS Employer Identification Number) 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Daniel P. Hoffman President Citicorp Mortgage Securities, Inc. 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1303 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Jordan M. Schwartz, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York10281 (212) 504-6000 Ryan M O'Connor, Esq. Citigroup Global Markets Inc. 388 Greenwich Street, 17th Floor New York, New York10013 (212) 816-1273 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filerxSmaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Certificates 100% $50,886,777,018 (1) Estimated solely for the purpose of calculating the registration fee on the basis of the proposed maximum aggregate offering price. There are $50,886,777,018 of unsold amount of REMIC Pass-Through Certificates remaining from the registrant’s prior registration statement on Form S-3 (Registration No. 333-145532).A filing fee of $1,629,885 was previously paid in connection with such unsold REMIC Pass-Through Certificates.Pursuant to Rule 415(a)(6) of the Securities and Exchange Commission’s Rules and Regulations under the Securities Act of 1933, as amended, these unsold securities are included in this Registration Statement.The net amount of the registration fee due in connection with this filing is $0.00. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed.We may not sell these offered certificates until we deliver a final prospectus.This prospectus is not an offer to sell these offered certificates and are not soliciting an offer to buy these offered certificates in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED APRIL 11, 2011 Prospectus [date] Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) [CMALT (CitiMortgage Alternative Loan Trust)] [Citicorp Mortgage Securities Trust], Series [****-**] (Issuing Entity) $[***] (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning [Month] 25, [year]. [Class [***] will benefit from a yield maintenance agreement with [yield maintenance provider].] The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriters will be approximately $[***], plus accrued interest from [Month] 1, [year] to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page36 and “Series risk factors” beginning on page 11 before you purchase any certificates. [Underwriters] (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT 4 Summary 4 Series Risk Factors 11 The Mortgage Loans 13 Allocations and Distributions 14 Weighted Average Lives and Yields to Maturity 21 Static Pool Information 27 Non-Affiliated Originators 28 Possible Special Servicer 28 Additional ERISA Considerations 28 Legal Investment 29 Federal Income Tax Consequences 29 Legal Proceedings 31 Plan of Distribution 31 Legal Opinions 32 Additional SEC Filings 32 Appendix A—Detailed Description of the Mortgage Loans 33 CORE PROSPECTUS 36 SUMMARY 36 General Risk Factors 37 Series Structure 40 Subordination 46 Allocations 48 Distributions 52 Adjustments to Class Balances 58 Realized Losses 59 Loss Recoveries 60 Voting Rights 61 Composite and Component Classes 61 Multiple Pool Series 61 Cross-Collateralization 62 Clean-Up Call 68 Sensitivity of Certificates to Prepayments 68 Yield to Maturity 70 CitiMortgage’s Securitization Programs 71 Static Pool Information 73 The Mortgage Loans 73 Insurance and Other Credit Support 78 Mortgage Documents 79 The Depositor and Other Affiliates of CitiMortgage 80 Mortgage Loan Underwriting 81 Servicing 84 The Trust 91 Book-Entry and Physical Certificates 95 2 European Purchasers 96 ERISA Considerations 98 Legal Investment Considerations 100 Taxation of Certificate Holders 101 Taxation of the Trust 109 Legal Aspects of Mortgage Loans 111 Use of Proceeds 120 Additional Information 120 INDEX OF DEFINED TERMS 121 3 PROSPECTUS SUPPLEMENT Summary Offered Certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features [Expected rating ] Subordinated to IA-1 $*** ***% Group I, *** N/A IA-2 *** *** Group I, *** N/A …… IA-IO *** (notional)(2) Variable (3) Group I, ratio-stripped IO N/A IIA-1 *** *** Group II, *** N/A IIA-2 *** *** Group II, *** N/A …… IIA-IO *** (notional)(2) Variable (3) Group II, ratio-stripped IO N/A B-1 *** Blended (4) Composite (5) A B-2 *** Blended (4) Composite (5) A, B-1 B-3 *** Blended (4) Composite (5) A, B-1, B-2 [May be one, two or more groups, corresponding to one, two or more pools of mortgage loans; two groups/pools are used for illustrative purposes.] Certificates Not Offered by This Prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $*** Blended (4) Composite (5) A, B-1, B-2, B-3 B-5 *** Blended (4) Composite (5) A, B-1, B-2, B-3, B-4 B-6 *** Blended (4) Composite (5) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A [(1) The annual interest rates for the first LIBOR accrual period of [Month] [day], [year] through [following month] [day], [year], the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows:] Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum *** [***] day of month ***% LIBOR + ***%[*] ***% ***% *** [***] day of month ***% ***% – LIBOR ***% ***% [* Class [***] will benefit from a yield maintenance agreement with [yield maintenance provider] that may provide additional payments to those holders for distribution days for which LIBOR is greater than [***]%. See “Allocations and distributions—Yield maintenance” below.] After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO [*.****]% Class IIA-IO [*.****]% 4 The “blended” interest rate for each class B composite class is based on annual interest rates of [**]% on the principal balance of its group I component class, and [***]% on the principal balance of its group II component class. The initial annual blended rate is expected to be approximately [*.****]%. Each composite class [A-PO and] B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I and group II component classes. The approximate initial principal balances of these component classes are: Composite class Group I component class principal balance Group II component class principal balance A-PO $[***] $[***] B-1 [***] [***] B-2 [***] [***] B-3 [***] [***] B-4 [***] [***] B-5 [***] [***] B-6 [***] [***] Transaction participants Sponsor and servicer CitiMortgage, Inc., a New York corporation Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (“CMSI”) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity [CMALT (CitiMortgage Alternative Loan Trust)] [Citicorp Mortgage Securities Trust], Series [**-**] (the “Trust”). The Trust’s CIK code for its SEC filings is [****]. Underwriters [Underwriter] for the offered senior certificates, other than the ratio-stripped PO and IO class certificates, and [Underwriter 2] for the ratio-stripped PO and the offered subordinated class certificates. [May be a single underwriter.] The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. “Trustee” [Trustee name] [Trustee address] [Trustee description] “Paying agent”, “transfer agent” and “certificate registrar” Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com 5 More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the “class percentage”) A [**.**]% B [**.**]% B-1 [**.**]% B-2 [**.**]% B-3 [**.**]% [Ratings The rating agencies for the senior classes are [rating agencies][, and for classes [**] and [**] only, [rating agency]; the rating agency for the offered subordinated classes is [rating agency]. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. [The ratings of class [**] do not address the likelihood that yield maintenance payments will be received.] You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time.] Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning [Month] 25, [year]. Servicing fee [**]% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates [Month] 25, [year] Group II certificates[Month] 25, [year] [A-PO] [Month] 25, [year]] Class B certificates[Month] 25, [year] Credit Enhancement: The rights of the holders of each class of class B certificates to receive distributions will be subordinated to the rights of the holders of the class A certificates to receive distributions and the holders of the classes of class B certificates, if any, with lower numerical designations 6 Credit Enhancement: to receive distributions. See “Subordination” in the core prospectus.In general, the protection afforded the holders of more senior classes of certificates by means of the subordination of the more junior classes of certificates will be effected by the allocation of losses on the mortgage loans to the most subordinated classes, in order of subordination prior to the allocation of such losses to the more senior classes of certificates. In addition, in order to increase the period during which the principal balances of the class B certificates remain available as credit enhancement to the class A certificates, a disproportionate amount of prepayments and unscheduled principal payments received during the preceding month on the target-rate strip of the related pool will be allocated to the senior target-rate classes of the related group as described below under “Allocations and distributions—Prepayments and other unscheduled principal.”This disproportionate allocation of prepayments and unscheduled principal payments will “step down” over time unless specified delinquency and cumulative loss tests are not met. The holders of the class [_] certificates and class [] certificates will also benefit from any yield maintenance payments made by the yield maintenance provider under a yield maintenance agreement as described under “Allocations and distributions—Yield maintenance” below. Each yield maintenance payment for a class of yield protected certificates will be a per annum percentage of an assumed principal balance for the class for the relevant distribution day. The yield maintenance percentage will equal the excess of LIBOR for that distribution day over the “maximum LIBOR” shown below for the class, up to the “maximum protection percentage” shown for that class. Class Maximum LIBOR Maximum protection percentage [***] [***]% [***]% [***] [***]% [***]% [Insert description of any other forms of credit enhancement used in the transaction.] Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. 7 Prepayment model and prepayment rates assumed in structuring series [***]% of a [PSA model] [prepayment curve model, which assumes prepayments are made at a [*]% per annum rate in the first month, increasing by [**]%per annum in each following month until the 12th month, when the rate will be [**]% per annum] “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on · for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and · for all other classes, the last business day of the calendar month preceding that distribution day. Accrual periods for LIBOR and inverse LIBOR classes LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date [date] Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. [Underwriter] (the “Purchaser”) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. [Also see “Ratings” above.] Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. 8 The Mortgage Loans at [Month] 1, [Year] (the “Cut-Off Date”) The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in “pool I” are mortgage loans that have original maturities of at least [**] but not more than [**] years. The mortgage loans in “pool II” have original maturities of at least [**] but not more than [**] years. CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Pool I Pool II Total Combined Number [***] [***] [***] Scheduled principal balance (± up to 5%) $[***] $[***] $[***] less than $300,000 [**.**]% [**.**]% [**.**]% less than $500,000 [**.**]% [**.**]% [**.**]% greater than $1 million [**.**]% [**.**]% [**.**]% Fixed rate one- to four-family residential, of which single-family detached dwellings [**.**]% [**.**]% [**.**]% condominiums, condotel, townhouses, rowhouses or cooperative apartments [**.**]% [**.**]% [**.**]% investment properties [**.**]% [**.**]% [**.**]% determined by CMSI to be primary residence of homeowner [**.**]% [**.**]% [**.**]% Geographic concentration [State] [**.**]% [**.**]% [**.**]% [State] [**.**]% [**.**]% [**.**]% any other state No more than 5% No more than 5% No more than 5% any one zip code [**.**]% [**.**]% [**.**]% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% [**.**]% [**.**]% [**.**]% greater than 90% [**.**`]% [**.**]% [**.**]% greater than 95% [**.**]% [**.**]% [**.**]% weighted average [**.**]% [**.**]% [**.**]% Mortgage loans for which additional collateral (i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios $[***] $[***] $[***] approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account [**.**]% [**.**]% [**.**]% Range of interest rates on mortgage loans (before deduction of servicing fee) [**]% to [**]% [**]% to [**]% [**]% to [**]% Weighted average mortgage interest rate (before deduction of servicing fee) [**.**]% [**.**]% [**.**]% Servicing fee [**.**]% [**.**]% [**.**]% Range of original maturities [**] to [**] years [**] to [**] years [**] to [**] years Latest scheduled maturity [date] [date] [date] Weighted average remaining term to stated maturity [**] months [**] months [**] months Weighted average original term to maturity [**] months [**] months [**] months Target rate [**]% [**]% N/A Discount mortgage loans—i.e., loans with net loan rates (interest ratelessservicing fee) less than the target rate number [**]
